917 N.E.2d 522 (2009)
334 Ill. Dec. 696
Vickey METZ, as Special Adm'r, etc., respondent,
v.
ROSEWOOD CARE CENTER, INC., etc., et al., petitioners.
No. 109242.
Supreme Court of Illinois.
November 25, 2009.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, Fifth District, is directed to vacate its order in Metz v. Rosewood Care Center, case No. 5-09-0133 (08/27/09), to enter an order allowing the petition for leave to appeal, and to consider the matter on the merits.